

Exhibit 10.1




 
 WEST MARINE, INC.
AMENDED AND RESTATED OMNIBUS EQUITY INCENTIVE PLAN


 


 
ADOPTED BY THE BOARD OF DIRECTORS: APRIL 26, 2016
 
APPROVED BY THE STOCKHOLDERS: MAY 26, 2016
 





 
 

--------------------------------------------------------------------------------

 



SECTION 1
 
ESTABLISHMENT, PURPOSE AND DURATION
 
1.1 Establishment of the Plan.  West Marine, Inc., a Delaware corporation (the
"Company"), previously established the "West Marine, Inc. 1993 Omnibus Equity
Incentive Plan,” and the “West Marine, Inc. Nonemployee Director Stock Option
Plan,” and merged those plans effective as of March, 2002, which merged plan was
amended and restated in its entirety effective May 21, 2008 and May 19, 2011,
was subsequently amended on March 30, 2012 and February 21, 2014, and thereafter
amended and restated in its entirety to incorporate such amendments effective
March 26, 2014 (collectively, the “Prior Plan”). The Prior Plan is hereby
amended and restated in its entirety and is effective as of April 26, 2016
(“Effective Date”), subject to the approval by an affirmative vote, at the next
meeting of the stockholders of the Company, or any adjournment thereof, of a
majority of the votes cast by stockholders present in person or by proxy and
entitled to vote at such meeting (the “Plan”). Any awards issued under the Prior
Plan, together with the terms and conditions of any award agreement previously
issued to any participant under the Prior Plan, shall continue in force and
effect under the terms of the Plan. The Plan permits the grant of Nonqualified
Stock Options, Incentive Stock Options, Stock Appreciation Rights, Restricted
Stock, Restricted Stock Units, Performance Stock Awards, Performance Cash
Awards, and Other Stock-Based Awards as described in the Plan.
 
1.2 Purpose of the Plan.  The purpose of the Plan, through the granting of
Awards, is intended to promote the success, and to enhance the value, of the
Company by linking the personal interests of Participants to those of Company
stockholders, and by providing such Participants with an incentive for
outstanding performance.  The Plan is further intended to provide flexibility to
the Company in its ability to motivate, attract, and retain the services of
Participants upon whose judgment, interest, and special effort the successful
conduct of its operation largely is dependent, to achieve long-term Company
objectives, and to enable, if applicable, Awards to qualify as performance-based
compensation for purposes of the tax deduction limitations under Section 162(m)
of the Code.
 
1.3 Duration of the Plan.  The Plan shall commence on the Effective Date and
shall remain in effect, subject to the right of the Board to terminate the Plan
at any time pursuant to Section 16, until all Shares subject to the Plan have
been purchased or acquired pursuant to the provisions of the Plan.
 
1
 
 
 

--------------------------------------------------------------------------------

 
 
SECTION 2
 
DEFINITIONS
 
The following terms shall have the meanings set forth below, unless plainly
required by the context:
 
2.1 "Affiliated SAR" means a Stock Appreciation Right that is granted in
connection with a related Option, and which will be deemed to automatically be
exercised simultaneous with the exercise of the related Option.
 
2.2 "Award" means, individually or collectively, a grant under the Plan of a
Stock Award and/or a Performance Cash Award.
 
2.3 “Award Agreement” means a written agreement, instrument, document or
arrangement setting forth the terms and provisions applicable to Awards granted
to Participants under this Plan.  An Award Agreement shall not require the
signature of the Participant and/or the Company. The approval of an Award by the
Company, the Committee and/or the Board (in accordance with the Plan), together
with notice of the Award to the Participant (which notice may be accomplished
through the posting thereof on a website for the Plan), shall be sufficient
evidence of the issuance to, and acceptance by, the Participant of the Award
reflected in the Award Agreement and/or notice of Award, unless such Participant
expressly rejects such Award and/or the Award Agreement in writing.
 
2.4 “Beneficiary” means the person designated in accordance with Section 13 of
the Plan.
 
2.5 "Board" or "Board of Directors" means the Board of Directors of the Company.
 
2.6 “Change in Control” means, and shall be deemed to have occurred upon the
occurrence of, any one of the following events:
 
(a) The acquisition in one or more transactions, other than from the Company, by
any individual, entity or group (within the meaning of Section 13(d)(3) or
14(d)(2) of the Exchange Act), other than the Company, a Subsidiary or any
employee benefit plan (or related trust) sponsored or maintained by the Company
or a Subsidiary, of beneficial ownership (within the meaning of Rule 13d-3
promulgated under the Exchange Act) of a number of the Company’s Voting
Securities in excess of 50% of the Company’s Voting Securities unless such
acquisition has been approved in advance by the Board;
 
(b) Any election has occurred of persons to the Board that causes two-thirds of
the Board to consist of persons other than (i) persons who were members of the
Board on the Effective Date of the Plan and (ii) persons who were nominated for
election as members of the Board at a time when two-thirds of the Board
consisted of persons who were members of the Board on the Effective Date of the
Plan, provided, however, that any person nominated for election by (x) a Board
at least two-thirds of whom constituted persons described in clauses (i) and/or
(ii) or (y) by persons who were themselves nominated by such Board, shall for
this purpose be deemed to have been nominated by a Board composed of persons
described in clause (i);
2
 
 
 

--------------------------------------------------------------------------------

 
 
(c) The consummation (i.e. closing) of a reorganization, merger or consolidation
involving the Company, unless, following such reorganization, merger or
consolidation, all or substantially all of the persons who were the respective
beneficial owners of the Outstanding Common Stock and the Company’s Voting
Securities immediately prior to such reorganization, merger or consolidation,
following such reorganization, merger or consolidation beneficially own,
directly or indirectly, more than 75% of, respectively, the then outstanding
shares of common stock and the combined voting power of the then outstanding
Voting Securities entitled to vote generally in the election of directors of the
entity resulting from such reorganization, merger or consolidation in
substantially the same proportion as their ownership of the Outstanding Common
Stock and the Company’s Voting Securities immediately prior to such
reorganization, merger or consolidation, as the case may be;
 
(d) The consummation (i.e. closing) of a sale or other disposition of all or
substantially all the assets of the Company, unless, following such sale or
disposition, all or substantially all of the persons who were the respective
beneficial owners of the Outstanding Common Stock and the Company’s Voting
Securities immediately prior to such sale or disposition, following such sale or
disposition beneficially own, directly or indirectly, more than 75% of,
respectively, the then outstanding shares of common stock and the combined
voting power of the then outstanding voting securities entitled to vote
generally in the election of directors or trustees, as the case may be, of the
entity acquiring such assets in substantially the same proportion as their
ownership of the Outstanding Common Stock and the Company’s Voting Securities
immediately prior to such sale or disposition, as the case may be; or
 
(e) a complete liquidation or dissolution of the Company.
 
2.7 "Code" means the Internal Revenue Code of 1986, as amended from time to
time.  Reference to a specific section of the Code shall include such section,
any valid final or temporary regulation promulgated thereunder, and any
comparable provision of any future legislation amending, supplementing or
superseding such section.
 
3
 
 

--------------------------------------------------------------------------------

 
 
2.8 "Committee" means the Compensation and Leadership Development Committee of
the Board or any successor committee appointed by the Board to administer the
Plan with respect to grants of Awards, or any subcommittee thereof.
 
 
2.9 “Common Stock” means the common stock of the Company, par value $0.001 per
Share.
 
2.10 "Company" means West Marine, Inc., a Delaware corporation, or any successor
thereto.
 
2.11  “Covered Employee” has the same meaning as set forth in Section 162(m) of
the Code, and successor provisions.
 
2.12 “Date of Grant” means:
 
(a)           for annual Awards to Participants who are current Employees of the
Company, the 14th day of March of each year, or if the 14th falls on a weekend
or a holiday, the immediately preceding business day in March; and
 
(b)           for one-time Awards made to Participants who are newly-hired
Employees, the 10th business day of the calendar month following the new
Employee’s date of hire; and
 
(c)           for one-time Awards made to existing Employee Participants who are
promoted and whom the Management Committee or the Committee determines are
entitled to receive an Award, the 3rd business day following the release of
quarterly earnings which occurs immediately following the effective date of the
promotion;  and
 
(d)           for annual Awards made to Non-Employee Directors, the close of
each annual meeting of the Company’s stockholders at which the Non-Employee
Director is nominated for reelection and is so elected by the stockholders; and
 
(e)           for Awards, other than annual Awards, made to Non-Employee
Directors appointed by the Board at any time prior to the next annual meeting of
stockholders (e.g. an appointment to fill a vacancy on the Board), the first day
of attendance by such newly-appointed Non-Employee Director at the first to
occur of a Board meeting or a meeting of any of the Board’s standing committees;
and
4
 
 
 

--------------------------------------------------------------------------------

 
 
(f)           for any other Awards and/or for Awards set forth in subsections
(a) through (e) above notwithstanding the dates set forth therein, any date
designated by the Committee as the date as of which an Award is granted, which
shall not be earlier than the date on which the Committee approves the granting
of such Award.
 
2.13 "Director" means any individual who is a member of the Board of Directors
of the Company.
 
2.14 "Disability" means a permanent and total disability within the meaning of
Code Section 22(e)(3).
 
2.15 "Employee" means any employee of the Company or of the Company's
Subsidiaries, whether such employee is so employed at the time the Plan is
adopted or becomes so employed subsequent to the adoption of the Plan.
 
2.16 "Exchange Act" means the Securities Exchange Act of 1934, as amended from
time to time, or any successor act thereto.  Reference to a specific section or
regulation of the Exchange Act shall include such section or regulation, any
valid regulation promulgated thereunder, and any comparable provision of any
future legislation amending, supplementing or superseding such section or
regulation.
 
2.17 "Fair Market Value" means the average of the highest and lowest quoted
selling prices for Shares on the relevant date as reflected by composite
transactions on the Nasdaq National Market System, or if there were no sales on
such date, the weighted average of the means between the highest and lowest
quoted selling prices on the nearest day before and the nearest day after the
relevant date, as determined by the Committee.
 
2.18 “Freestanding SAR" means a Stock Appreciation Right that is granted
independently of any Options.
 
2.19 "Incentive Stock Option" or "ISO" means an option to purchase Shares, which
is designated as an Incentive Stock Option and is intended to meet the
requirements of Section 422 of the Code.
 
2.20 "Insider" shall mean an individual who, on the relevant date, is a Company
Director, Company officer (within the meaning of Rule 16a-1 promulgated under
the Exchange Act), or beneficial owner of 10% or more of the outstanding Shares.
 
5
 
 
 

--------------------------------------------------------------------------------

 
2.21 “Management Committee” means a committee consisting of the Chief Executive
Officer, the Chief Financial Officer and the Vice President of Human Resources,
or such other Company officers that the Committee may designate from time to
time, to whom the Committee has delegated authority to grant Awards to Employees
not constituting Insiders, pursuant to and consistent with the terms of this
Plan and applicable law.
 
2.22 "Non-Employee Director" shall mean a Director who is an employee of neither
the Company nor any Subsidiary (within the meaning of Rule 16b-3(b) promulgated
under the Exchange Act).
 
2.23 "Nonqualified Stock Option" or "NQSO" means an option to purchase Shares
which is not intended to be an Incentive Stock Option.
 
2.24 "Option" means an Incentive Stock Option or a Nonqualified Stock Option.
 
2.25 "Option Price" means the price at which a Share may be purchased by a
Participant pursuant to an Option, as determined by the Committee.
 
2.26 “Other Stock-Based Award” means a right, granted to a Participant under
Section 12, that relates to or is valued by reference to Shares.
 
2.27 “Outstanding Common Stock” means, at any time, the issued and outstanding
shares of Common Stock.
 
2.28 "Participant" means an Employee or Non-Employee Director to whom an Award
is granted, or who holds (or if applicable, any other person who holds) an
outstanding Stock Award granted under the Plan.
 
2.29 “Performance Cash Award” means an award of cash granted pursuant to the
terms of Section 10.
 
2.30 “Performance Criteria” means the one or more criteria that the Committee
will select for purposes of establishing the Performance Goals for a Performance
Period. The Performance Criteria that will be used to establish such Performance
Goals may be based on any one of, or combination of, the following as determined
by the Committee or the Board: (i) income or earnings (before or after taxes),
(ii) operating income or operating income after taxes; (iii) earnings per share
or earnings per share growth, (iv) sales, net sales, sales growth, total
revenue, or revenue growth, (v) product revenue; (vi) pre-tax profit or pre-tax
or pre-bonus, pre-tax operating profit, (viii) operating profit or net operating
profit; (ix) return measures (including, but not limited to, return on assets,
return on investment, return on capital, return on capital employed, return on
invested capital, return on equity, sales, or revenue), (x) shareholder’s equity
or average stockholder’s equity; (xi) cash flow (including, but not limited to,
operating cash flow, free cash flow, cash flow return on equity, cash flow per
share and cash flow return on investment), (xii) earnings before or after taxes,
interest or depreciation; (xiii) earnings before or after taxes, interest,
depreciation, and amortization, (xiv) margin (including gross or operating
margins), (xv) economic value added (or an equivalent metric); (xvi) share
price, share price performance, share price return or relative share price
(including, but not limited to, growth measures and total shareholder return),
(xvii) market share or change in market share, (xviii) expense or cost reduction
goals; (xix) customer retention or satisfaction, (xx) working capital targets or
improvement in or attainment of working capital goals, (xxi) debt reduction;
(xxii)  debt reduction or debt levels; (xxiii) capital expenditures; (xxiv)
workforce diversity; (xxv) reduction in billings; ; and (xxvi) to the extent
that an Award is not intended to comply with Section 162(m) of the code, other
measures of performance determined by the Committee or the Board.
6
 
 

--------------------------------------------------------------------------------

 
2.31 “Performance Goals” mean, for a Performance Period, the one or more goals
established by the Committee or the Board for the Performance Period based upon
the Performance Criteria. Performance Goals may be measured with respect to the
Company or any one or more of its Subsidiaries or one or more of its business
units, divisions and either in absolute terms or as compared to another company
or companies or the performance of one or more relevant indices. Unless
specified otherwise by the Committee or the Board (i) in the Award Agreement at
the time the Award is granted or (ii) in such other document setting forth the
Performance Goals at the time the Performance Goals are established, the Board
will appropriately make adjustments in the method of calculating the attainment
of Performance Goals for a Performance Period as follows: (1) to exclude
restructuring and/or other nonrecurring charges; (2) to exclude exchange rate
effects; (3) to exclude the effects of changes to generally accepted accounting
principles; (4) to exclude the effects of any statutory adjustments to corporate
tax rates; (5) to exclude the effects of items  that are “unusual” in nature or
occur “infrequently” as determined under accounting principles generally
accepted in the United States; (6) to exclude the dilutive effects of
acquisitions or joint ventures; (7) to assume that any business divested by the
Company achieved performance objectives at targeted levels during the balance of
a Performance Period following such divestiture; (8) to exclude the effect of
any change in the outstanding shares of Common Stock of the Company by reason of
any stock dividend or split, stock repurchase, reorganization, recapitalization,
merger, consolidation, spin-off, combination or exchange of shares or other
similar corporate change, or any distributions to common stockholders other than
regular cash dividends; (9) to exclude the effects of stock based compensation
and the award of bonuses under the Company’s bonus plans; (10) to exclude costs
incurred in connection with potential acquisitions or divestitures that are
required to be expensed under generally accepted accounting principles; and (11)
to exclude the goodwill and intangible asset impairment charges that are
required to be recorded under generally accepted accounting principles.
 
7
 
 

--------------------------------------------------------------------------------

 
 
2.32 “Performance Period” means the period of time selected by the Committee or
the Board over which the attainment of one or more Performance Goals will be
measured for the purpose of determining a Participant’s right to and the payment
of a Stock Award or a Performance Cash Award. Performance Periods may be of
varying and overlapping duration, at the sole discretion of the Committee or the
Board.
 
2.33 "Performance Stock Award" means a Stock Award granted to a Participant
pursuant to Section 9.
 
2.34 "Period of Restriction" means, for Stock Awards, the period during which
the transfer of Shares of a Stock Award is limited in some way (based on the
passage of time, the achievement of one or more Performance Criteria and/or
Performance Goals, or upon the occurrence of other events as determined by the
Committee, in its discretion), and/or the Shares are subject to a substantial
risk of forfeiture, as provided in Section 9, and/or Performance Cash Awards,
the period during with the transfer of payment with respect to such Performance
Cash Award is limited in some way (based on the achievement of one or more
Performance Criteria and/or Performance Goals, or upon the occurrence of other
events as determined by the Committee, in its discretion), and the Performance
Cash Awards are subject to a substantial risk of forfeiture as provided in
Section 10.
 
2.35 "Restricted Stock Award" means a Stock Award comprised of Restricted Stock
or Restricted Stock Units granted to a Participant pursuant to Section 8.
 
2.36 Restricted Stock Unit Award” means a Restricted Stock Unit Award granted to
a Participant pursuant to Section 8.
 
2.37 "Shares" means the shares of Common Stock of the Company.
 
8
 
 

--------------------------------------------------------------------------------

 
2.38 “Stock Award” means any right to receive Shares granted under the Plan
including a Nonqualified Stock Option, an Incentive Stock Option, a Stock
Appreciation Right, a Restricted Stock Award, a Restricted Stock Unit Award, a
Performance Stock Award, or any Other Stock-Based Award.
 
2.39 "Stock Appreciation Right" or "SAR" means an Award, granted alone or in
connection with a related Option, designated as a SAR, pursuant to the terms of
Section 7 including, without limitation, a Freestanding SAR, an Affiliated SAR
and a Tandem SAR.
 
2.40 "Subsidiary" means any corporation in which the Company owns directly, or
indirectly through subsidiaries, at least fifty percent (50%) of the total
combined voting power of all classes of stock, or any other entity (including,
but not limited to, partnerships and joint ventures) in which the Company owns
at least fifty percent (50%) of the combined equity thereof.
 
2.41 "Tandem SAR" means a Stock Appreciation Right that is granted in connection
with a related Option, the exercise of which shall require forfeiture of the
right to purchase a Share under the related Option (and when a Share is
purchased under the Option, a SAR shall similarly be cancelled).
 
2.42 “Voting Securities” means the combined voting power of all outstanding
voting securities of the Company entitled to vote generally in the election of
directors to the Board.
 
SECTION 3
 
ADMINISTRATION
 
3.1 The Committee.  The Plan shall be administered by the Committee.  The
Committee shall consist of not less than two (2) Directors who must be
Non-Employee Directors.  The members of the Committee shall be appointed from
time to time by, and shall serve at the pleasure of, the Board.
 
3.2 Authority of the Committee or the Board.  The Committee or the Board shall
have full power, except as limited by law or by the Certificate of Incorporation
or Bylaws of the Company, and subject to the provisions herein: to determine the
size and types of Awards and when and how such Awards will be granted; to
determine the terms and conditions of such Awards in a manner consistent with
the Plan; to determine the number of shares of Common Stock subject to, or the
cash value of, an Award; to determine the terms and conditions of each Award
Agreement, which need not be identical for each Participant; to construe and
interpret the Plan and any or instrument entered into under the Plan; to
establish, amend, or waive rules and regulations for the Plan's administration;
and (subject to the provisions of Section 16 herein) to amend the terms and
conditions of any outstanding Stock Award to the extent such terms and
conditions are within the discretion of the Committee and the Board as provided
in the Plan; to construe and interpret the Plan and Awards granted under it, and
to establish, amend and revoke rules and regulations for administration of the
Plan and Awards. The Committee or the Board, in the exercise of these powers,
may correct any defect, omission or inconsistency in the Plan or in any Award
Agreement, in a manner and to the extent it will deem necessary or expedient to
make the Plan or Award fully effective; to settle all controversies regarding
the Plan and Awards granted under it, subject to any restrictions contained in
this Plan; to accelerate, in whole or in part, the time at which an Award may be
exercised or vest (or at which cash or Shares may be issued); to submit any
amendment to the Plan for stockholder approval, including, but not limited to,
amendments to the Plan intended to satisfy the
 
9
 
 

--------------------------------------------------------------------------------

 
requirements of (A) Section 162(m) of the Code regarding the exclusion of
performance-based compensation from the limit on corporate deductibility of
compensation paid to Covered Employees, (B) Section 422 of the Code regarding
incentive stock options or (C) Rule 16b-3 promulgated under the Exchange Act; to
approve forms of Award Agreements for use under the Plan and to amend the terms
of any one or more Awards, including, but not limited to, amendments to provide
terms more favorable to the Participant than previously provided in the Award
Agreement, subject to any specified limits in the Plan that are not subject to
Committee or Board discretion; provided, however, that a Participant’s rights
under any Award will not be impaired by any such amendment unless (A) the
Company requests the consent of the affected Participant, and (B) such
Participant consents in writing. Notwithstanding the foregoing, (1) a
Participant’s rights will not be deemed to have been impaired by any such
amendment if the Committee or the Board, in its sole discretion, determines that
the amendment, taken as a whole, does not materially impair the Participant’s
rights, and (2) subject to the limitations of applicable law, if any, the Board
may amend the terms of any one or more Stock Awards without the affected
Participant’s consent (A) to maintain the qualified status of the Stock Award as
an Incentive Stock Option under Section 422 of the Code; (B) to change the terms
of an Incentive Stock Option, if such change results in impairment of the Stock
Award solely because it impairs the qualified status of the Stock Award as an
Incentive Stock Option under Section 422 of the Code; (C) to clarify the manner
of exemption from, or to bring the Award into compliance with, Section 409A of
the Code; or (D) to comply with other applicable laws or listing requirements;
and generally, to exercise such powers and to perform such acts as the Board
deems necessary or expedient to promote the best interests of the Company and
that are not in conflict with the provisions of the Plan or Awards. Further, the
Committee shall make all other determinations, which may be necessary or
advisable for the administration of the Plan.  As permitted by law, the
Committee may delegate its powers, including to the Management Committee;
provided, however, that only the Committee may administer the Plan with respect
to Insiders, except that the Committee may delegate its power to issue Options
to Insiders so long as such Options are not exercisable for at least six (6)
months after the grant of the Option Award.
 
 
 
10
 
 

--------------------------------------------------------------------------------

 
3.3 Decisions Binding.  All determinations and decisions made by the Committee
or the Board pursuant to the provisions of the Plan and all related orders or
resolutions of the Committee or the Board shall be final, conclusive, and
binding on all persons, including the Company, its shareholders, Employees,
Participants, and their estates and beneficiaries, and shall be given the
maximum deference permitted by law.
 
3.4 Limitation of Liability.  Each member of the Committee and the Board shall
be entitled to rely or act in good faith upon any report or other information
furnished to him or her by any officer or other employee of the Company or any
Subsidiary, the Company’s independent certified public accountants, legal
counsel or any executive compensation consultant or other professional retained
by the Company to assist in the administration of the Plan.  No member of the
Committee, nor any Employee of the Company acting on behalf of the
Committee,  including, without limitation, the Management Committee or any
member thereof, shall be personally liable for any action, determination, or
interpretation taken or made in good faith with respect to the Plan, and all
members of the Committee and any such Employee of the Company acting on their
behalf, shall, to the extent permitted by law, be fully indemnified and
protected by the Company, pursuant to Section 18 hereof, with respect to any
such action, determination, or interpretation.
 
3.5               Exercisability of Stock Awards. Except as otherwise permitted
or required under the Plan, any stock-settled Stock Award granted on or after
the Effective Date that vests solely on the basis of the passage of time (e.g.,
not on the basis of achievement of Performance Goals) generally will vest in
three equal annual installments over a three (3)-year period following the Date
of Grant.  This Section 3.5 shall not apply to (i) any Stock Award that becomes
vested based on the achievement of Performance Goals, (ii) Stock Awards to
Non-Employee Directors, or (iii) Stock Awards involving an aggregate number of
Shares of Common Stock not exceeding 10% of the number of Shares available for
Stock Awards under the first sentence of Section 4.1 as of the Effective Date.
 
11
 
 

--------------------------------------------------------------------------------

 
 
SECTION 4
 
SHARES SUBJECT TO THE PLAN
 
4.1 Number of Shares.  Subject to adjustment as provided in Section 4.3, the
total number of Shares available for grant under the Plan, including shares
subject to Stock Awards previously issued and outstanding under the Company’s
1993 Omnibus Equity Incentive Plan and Nonemployee Director Stock Option Plan,
may not exceed 10,300,000.  These 10,300,000 Shares may be either authorized but
unissued or reacquired Shares. The following rules will apply for purposes of
the determination of the number of Shares available for grant under the Plan:
 
a. While a Stock Award is outstanding, it shall be counted against the
authorized pool of Shares, regardless of its vested status.
 
b. The grant of an Option shall reduce the Shares available for grant under the
Plan by the number of Shares subject to such Stock Award.
 
c. The grant of a Tandem SAR shall reduce the number of Shares available for
grant by the number of Shares subject to the related Option (i.e., there is no
double counting of Options and their related Tandem SARs).
 
d. The grant of an Affiliated SAR shall reduce the number of Shares available
for grant by the number of Shares subject to the SAR, in addition to the number
of Shares subject to the related Option.
 
e. The grant of a Freestanding SAR shall reduce the number of Shares available
for grant by the number of Freestanding SARs granted.
 
f. The Committee shall in each case determine the appropriate number of Shares
to deduct from the authorized pool in connection with the grant of Performance
Stock Awards.
 
g. Commencing with the Effective Date of this Plan, each grant of a Restricted
Stock Award, a Performance Stock Award, or any other “full-value” Share-based
award shall reduce the authorized Share pool by 2.0 Shares.
 
h. To the extent that a Stock Award is settled in cash rather than in Shares,
the Shares reserved for such Award shall not be deducted from the authorized
Share pool.
 
12
 
 

--------------------------------------------------------------------------------

 
i. To the extent Shares are withheld from any Stock Award by the Company to pay
taxes applicable to any Stock Award, such Shares shall be deducted from the
authorized Share pool.
 
j. Shares tendered by a Participant to pay the exercise price of any Option or
to satisfy tax-withholding obligations of any Stock Award shall not be added to
the authorized Share pool.
 
4.2 Lapsed Awards.  If any Stock Award granted under this Plan is cancelled,
terminates, expires, or lapses for any reason (with the exception of the
termination of a Tandem SAR upon exercise of the related Option, or the
termination of a related Option upon exercise of the corresponding Tandem SAR),
any Shares subject to such Stock Award again shall be available for the grant of
a Stock Award under the Plan.  Without limiting the foregoing, to the extent a
“full-value” share-based award such as Restricted Stock Award or a Performance
Stock Award is forfeited prior to the expiration of the applicable Period of
Restriction or Performance Period, the same number of Shares shall be added to
the authorized share pool as were deducted when such Stock Award first was
granted.
 
4.3 Adjustments in Authorized Shares.  Adjustments in Authorized Shares.  In the
event of any “equity restructuring,” as defined under the Financial Accounting
Standards Board Accounting Standards Codification Topic 718, Stock Compensation
(or any successor thereto), including but not limited to a stock dividend, stock
split, spin-off, rights offering, recapitalization through a nonrecurring cash
dividend, Share combination, or other change in the corporate structure of the
Company affecting the Shares such that an adjustment is appropriate in order to
prevent dilution or enlargement of the rights of Participants under the Plan,
such adjustment shall be made in the number and/or class of Shares which may be
delivered under the Plan (including adjustment to the limits contained in
Section 11.2), and in the number and/or class of and/or price of Shares subject
to outstanding Stock Awards granted under the Plan, as is necessary to equalize
a Stock Award’s value before and after an equity restructuring, and provided
that the number of Shares subject to any Stock Award shall always be a whole
number.  In the event of any merger, reorganization, consolidation,
recapitalization, separation, liquidation, or other change in the corporate
structure of the Company that does not constitute such an equity restructuring,
the Committee may make such adjustment, if any, as it deems appropriate in the
number and/or class of and/or price of Shares subject to outstanding Awards
granted under the Plan.
 
13
 
 

--------------------------------------------------------------------------------

 
 
SECTION 5
 
ELIGIBILITY AND PARTICIPATION
 
5.1 Eligibility.  Persons eligible to participate in this Plan include all
Employees and Non-Employee Directors of the Company and its Subsidiaries, as
determined by the Committee.
 
5.2 Actual Participation.  Subject to the provisions of the Plan, the Committee,
in its sole discretion, shall select from all eligible Employees and
Non-Employee Directors, those to whom Awards shall be granted, and the
Committee, in its sole discretion, shall determine the nature and amount of each
Award, subject to the Committee’s delegation of its powers, including to the
Management Committee, as set forth in this Plan.
 
5.3 Annual Limit on Non-Employee Director Awards.  The maximum number of shares
of Common Stock subject to Stock Awards granted under the Plan or otherwise
during any one calendar year to any Non-Employee Director for service on the
Board, taken together with any cash fees paid by the Company to such
Non-Employee Director with respect to such calendar year for service on the
Board, will not exceed $300,000 in total value (calculating the value of any
such Stock Awards based on the grant date fair value of such Stock Awards for
financial reporting purposes). The Board may make exceptions to such limit for
individual Non-Employee Directors in extraordinary circumstances (for example,
to compensate such individual for interim service in the capacity of an officer
of the Company), as Board may determine in its discretion, provided that the
Non-Employee Director receiving such additional compensation may not participate
in the decision to award such compensation.
 
SECTION 6
 
STOCK OPTIONS
 
6.1 Grant of Options.  Subject to the terms and provisions of the Plan, Options
may be granted to Employees and Non-Employee Directors on the Date of
Grant.  The Committee shall have discretion in determining the number of Shares
subject to Options granted to each Participant, subject to the Committee’s
delegation of powers, including delegation to the Management Committee, as set
forth in this Plan.  The Committee may grant ISOs, NQSOs, or a combination
thereof.
 
6.2 Award Agreement.  Each Option grant shall be evidenced by an Award Agreement
that shall specify the Option Price, the duration of the Option, the number of
Shares to which the Option pertains, the conditions of exercise of the Options,
and such other provisions as the Committee shall determine.  The Award Agreement
also shall specify whether the Option is intended to be an ISO or a NQSO,
provided that if the Stock Award Agreement does not so specify, the Option shall
be a NQSO.
 
14
 
 

--------------------------------------------------------------------------------

 
6.3 Option Price.  The Option Price for each grant of an Option shall be
determined by the Committee in its sole discretion, provided that:
 
6.3.1 Nonqualified Stock Options.  In the case of a Nonqualified Stock Option,
the Option Price shall be not less than one-hundred percent (100%) of the Fair
Market Value of a Share on the Date of Grant.
 
6.3.2 Incentive Stock Options.  In the case of an Incentive Stock Option, the
Option Price shall be not less than one-hundred percent (100%) of the Fair
Market Value of a Share on the Date of Grant; provided, however, that if at the
time the Option is granted, the Employee (together with persons whose stock
ownership is attributed to the Employee pursuant to Section 424(d) of the Code)
owns stock possessing more than 10% of the total combined voting power of all
classes of stock of the Company or any of its Subsidiaries, the Option Price
shall be not less than one-hundred and ten percent (110%) of the Fair Market
Value of a Share on the Date of Grant.
 
6.4 Duration of Options.  Each Option shall expire at such time as the
Committee, in its sole discretion, shall determine; provided, however, that for
grants made on or after the Effective Date of this Plan, no Option may be
exercised after the expiration of seven (7) years from the date the Option was
granted.  After the Option is granted, the Committee, in its sole discretion,
may extend the maximum term of such Option, provided, however, that on or after
the Effective Date of this Plan, no extension shall make the Option exercisable
more than seven (7) years after the date the Option was granted.
 
6.5 Exercise of Options.  Options granted under the Plan shall be exercisable at
such times and be subject to such restrictions and conditions as the Committee,
in its sole discretion, shall determine or as otherwise set forth in this
Plan.  After an Option is granted, the Committee, in its sole discretion, may
accelerate the exercisability of the Option, subject to any restrictions on
acceleration as set forth elsewhere in this Plan.  However, in no event may any
Option granted to an Insider be exercisable until six (6) months following the
date of its grant, unless the Option was awarded by a committee comprised solely
of two or more Non-Employee Directors.
 
6.6 Payment.  Options shall be exercised by the Participant's delivery of a
notice of exercise to the Secretary of the Company, to the Company’s designated
broker, or to another person designated by the Committee setting forth the
number of Shares with respect to which the Option is to be exercised,
accompanied by full payment for the Shares.  The Option Price upon exercise of
any Option shall be payable to the Company in full in cash or its
equivalent.  The Committee, in its sole discretion, also may permit exercise (a)
by tendering previously acquired Shares having an aggregate Fair Market Value at
the time of exercise equal to the total Option Price (provided that the Shares
which are tendered must have been held by the Participant for at least six (6)
months prior to their tender to satisfy the Option Price), or (b) by any other
means which the Committee, in its sole discretion, determines to provide legal
consideration for the Shares, and to be consistent with the Plan's purpose and
applicable law.  As soon as practicable after receipt of a written notification
of exercise and full payment, the Company shall transfer into the Participant's
name, by book entry into Participant’s brokerage account or by causing a Share
certificate(s) to be issued to Participant, the number of Shares purchased under
the Option(s).
 
15
 
 

--------------------------------------------------------------------------------

 
6.7 Restrictions on Share Transferability.  The Committee may impose
restrictions on any Shares acquired pursuant to the exercise of an Option under
the Plan, as it may deem advisable, including, without limitation, restrictions
under applicable Federal securities laws, under the requirements of any national
securities exchange or system upon which such Shares are then listed and/or
traded, and under any blue sky or state securities laws applicable to such
Shares.
 
6.8 Certain Additional Provisions for Incentive Stock Options.
 
6.8.1 Exercisability.  The aggregate Fair Market Value (determined at the time
the Option is granted) of the Shares with respect to which Incentive Stock
Options are exercisable for the first time by any Employee during any calendar
year (under all plans of the Company and its Subsidiaries) shall not exceed
$100,000, or such other limitation required under Section 422(d) of the Code.
 
6.8.2 Termination of Employment.  No Incentive Stock Option may be exercised
more than three months after the effective date of the Participant's termination
of employment for any reason other than Disability or death, unless (a) the
Participant dies during such three-month period, and/or (b) the Award Agreement
permits later exercise.  No Incentive Stock Option may be exercised more than
one year after the Participant's termination of employment on account of death
or Disability, unless (a) the Participant dies during such one-year period, and
(b) the Award Agreement permits later exercise.
 
16
 
 

--------------------------------------------------------------------------------

 
6.8.3 Employees Only.  Incentive Stock Options may be granted only to persons
who are Employees at the time of grant.  Non-Employee Directors shall not be
eligible to receive Incentive Stock Options.
 
6.9 Nontransferability of Options.  No Option granted under the Plan may be
sold, transferred, pledged, assigned, or otherwise alienated or hypothecated,
other than by will, the laws of descent and distribution, or as allowed under
Section 13.  All Options granted to a Participant under the Plan shall be
exercisable during his or her lifetime only by such Participant.
 
SECTION 7
 
APPRECIATION RIGHTS
 
7.1 Grant of SARs.  Subject to the terms and conditions of the Plan, a SAR may
be granted to an Employee and/or a Non-Employee Director on the Date of
Grant.  The Committee may grant Affiliated SARs, Freestanding SARs, Tandem SARs,
or any combination thereof.  The Committee shall have complete discretion to
determine the number of SARs granted to any Participant, and consistent with the
provisions of the Plan, the terms and conditions pertaining to such
SARs.  However, the grant price of any SAR, including Affiliated SARs,
Freestanding SARs, Tandem Sars, or any combination thereof, shall be not less
than one-hundred percent (100%) of the Fair Market Value of a Share on the Date
of Grant of the SAR.  In no event shall any SAR granted to an Insider become
exercisable within the first six (6) months after the date it was granted,
unless the SAR was awarded by a committee comprised solely of two or more
Non-Employee Directors.
 
7.2 Exercise of Tandem SARs.  Tandem SARs may be exercised for all or part of
the Shares subject to the related Option upon the surrender of the right to
exercise the equivalent portion of the related Option.  A Tandem SAR may be
exercised only with respect to the Shares for which its related Option is then
exercisable.  Notwithstanding any other provision of this Plan to the contrary,
with respect to a Tandem SAR granted in connection with an ISO: (i) the Tandem
SAR will expire no later than the expiration of the underlying ISO; (ii) the
value of the payout with respect to the Tandem SAR may be for no more than one
hundred percent (100%) of the difference between the Option Price of the
underlying ISO and the Fair Market Value of the Shares subject to the underlying
ISO at the time the Tandem SAR is exercised; and (iii) the Tandem SAR may be
exercised only when the Fair Market Value of the Shares subject to the ISO
exceeds the Option Price of the ISO.
 
17
 
 

--------------------------------------------------------------------------------

 
7.3 Exercise of Affiliated SARs.  Affiliated SARs shall be deemed to be
exercised upon the exercise of the related Options.  The deemed exercise of
Affiliated SARs shall not necessitate a reduction in the number of related
Options.
 
7.4 Exercise of Freestanding SARs.  Freestanding SARs shall be exercisable on
such terms and conditions as shall be determined by the Committee, in its sole
discretion.
 
7.5 Term of SARs.  The term of a SAR granted under the Plan shall be determined
by the Committee, in its sole discretion, provided, however, that for grants
made on or after the Effective Date of this Plan, no SAR may be exercised after
the expiration of seven (7) years from the date the SAR was granted.
 
7.6 SAR Award Agreement.  Each SAR grant shall be evidenced by an Award
Agreement that shall specify the grant price, the term of the SAR, the
conditions of exercise and such other provisions as the Committee, in its sole
discretion, shall determine.  After a SAR is granted, the Committee, in its sole
discretion, may accelerate the exercisability of the Option or extend the term
of the SAR, subject to any restrictions on acceleration as set forth elsewhere
in this Plan, provided, however, that on or after the Effective Date of this
Plan, no extension shall make the SAR exercisable more than seven (7) years
after the date the SAR was granted.
 
7.7 Payment of SAR Amount.  Upon exercise of a SAR, a Participant shall be
entitled to receive payment from the Company in an amount determined by
multiplying:  (a) the difference between the Fair Market Value of a Share on the
date of exercise over the grant price; times (b) the number of Shares with
respect to which the SAR is exercised.  At the discretion of the Committee, the
payment upon SAR exercise may be in cash, in Shares of equivalent value, or in
some combination thereof.
 
7.8 Restrictions on Share Transferability.  The Committee may impose such
restrictions on any Shares acquired pursuant to the exercise of a SAR under the
Plan, as it may deem advisable, including, without limitation, restrictions
under applicable Federal securities laws, under the requirements of any national
securities exchange or system upon which such Shares are then listed and/or
traded, and under any blue sky or state securities laws applicable to such
Shares.
 
7.9 Nontransferability of SARs.  No SAR granted under the Plan may be sold,
transferred, pledged, assigned, or otherwise alienated or hypothecated, other
than by will, the laws of descent and distribution, or as permitted under
Section 13.  Further, all SARs granted to a Participant under the Plan shall be
exercisable during his or her lifetime only by such Participant.
 
18
 
 

--------------------------------------------------------------------------------

 
 
SECTION 8
 
RESTRICTED STOCK AWARDS
 
8.1 Grant of Restricted Stock Awards.  Subject to the terms and provisions of
the Plan, the Committee may grant Restricted Stock Awards to Employees and
Non-Employee Directors on the Date of Grant in such amounts as the Committee, in
its sole discretion, shall determine.
 
8.2 Restricted Stock Award Agreement.  Each Restricted Stock Award granted
pursuant to this Plan shall be evidenced by an Award Agreement that shall
specify the Period (or Periods) of Restriction, the number of Restricted Stock
Shares or Restricted Stock Units granted, and such other terms and conditions as
the Committee, in its sole discretion, shall determine.  However, in no event
may any Restricted Stock Award granted to an Insider become vested prior to six
(6) months following the Date of Grant, unless the Restricted Stock Award was
awarded by a committee comprised solely of two or more Non-Employee Directors.
 
8.3 Transferability.  Except as provided in this Section 8, Shares of Restricted
Stock Awards may not be sold, transferred, pledged, assigned, or otherwise
alienated or hypothecated until the end of the applicable Period of Restriction
established by the Committee and specified in the Award Agreement, or upon
earlier satisfaction of any other conditions, as specified by the Committee in
its sole discretion and set forth in the Award Agreement.  All rights with
respect to the Restricted Stock Award granted to a Participant under the Plan
shall be available during his or her lifetime only to such Participant.
 
8.4 Other Restrictions.  The Committee, in its sole discretion, may impose such
other restrictions on any Restricted Stock Awards as it may deem advisable
including, without limitation, Performance Criteria, Performance Goals
(Company-wide, divisional, and/or individual), stop-transfer order, and/or such
other restrictions under applicable Federal or state securities laws, rules and
regulations thereunder or rules of the national securities exchange or system on
which the Shares are listed.
 
8.5 Certificate Legend.  The Committee may cause a legend or legends to be
placed on any such Restricted Stock Award certificates to make appropriate
reference to any restrictions that may be applicable to Shares.  In addition,
during any Period of Restriction, or during any period during which delivery or
receipt of a Stock Award or Shares has been deferred by the Committee or a
Participant, the Committee may require the Participant to enter into an
agreement providing that certificates representing Shares issuable or issued
pursuant to a Stock Award shall remain in the physical custody of the Company or
such other person as the Committee may designate.
 
 
19
 
 

--------------------------------------------------------------------------------

 
8.6 Removal of Restrictions.  Except as otherwise provided in this Section 8,
Shares of Restricted Stock covered by each Restricted Stock Award grant made
under the Plan shall become freely transferable by the Participant after the
last day of the Period of Restriction.  The Committee, in its discretion, may
accelerate the time at which any restrictions shall lapse, and/or remove any
restrictions.  After the Shares are released from restrictions, the Participant
shall be entitled to have the applicable legend or legends required by Section
8.5 removed from his or her Share certificate.
 
8.7 Voting Rights.  During the Period of Restriction, Participants holding
Shares of Restricted Stock (but excluding Restricted Stock Units) granted
hereunder may exercise full voting rights with respect to those Shares unless
otherwise provided in the Stock Award Agreement.
 
8.8 Dividends and Other Distributions.  During the Period of Restriction,
Participants holding Shares of Restricted Stock granted hereunder shall be
entitled to receive all dividends and other distributions paid with respect to
those Shares while they are so held, unless otherwise provided in the Stock
Award Agreement.  If any such dividends or distributions are paid in Shares, the
Shares shall be subject to the same restrictions on transferability and
forfeitability as the Shares of Restricted Stock with respect to which they were
paid.
 
8.9 Return of Restricted Stock to Company.  Subject to the applicable Stock
Award Agreement and Section 8.6, upon the earlier of (a) the Participant's
termination of employment, or (b) the date set forth in the Stock Award
Agreement, the Restricted Stock for which the Period of Restriction has not
lapsed shall revert to the Company and, subject to Section 4.2, again shall
become available for grant under the Plan.
 
SECTION 9
 
PERFORMANCE STOCK AWARDS
 
9.1 Grant of Performance Stock Awards.  Subject to the terms of the Plan,
Performance Stock Awards may be granted to Employees and Non-Employee Directors
on the Date of Grant.  The Committee shall have complete discretion in
determining the number of Performance Stock Awards granted to each Participant,
subject to the Committee’s delegation of its powers, including to the Management
Committee, as set forth in this Plan.  With respect to Covered Employees,
Performance Stock Awards are intended to be “qualified performance-based
compensation” within the meaning of Section 162(m) of the Code and shall be paid
solely on account of the attainment of one or more pre-established Performance
Criteria and/or Performance Goals within the meaning of Section 162(m) and the
regulations thereunder.  The payout of any such Award to a Covered Employee may
be reduced, but not increased, based on the degree of attainment of other
performance criteria or otherwise at the direction of the Committee.
 
 
20
 
 

--------------------------------------------------------------------------------

 
9.2 Maximum Individual Performance Stock Awards.  No Employee may be granted
more than the maximum number of Shares set forth in Section 11, which are
subject to any combination of Performance Stock Awards in any given calendar
year.  The maximum payout for any Covered Employee for a Performance Stock Award
paid in cash is set forth in Section 11.2.2. The Share amounts in this Section
9.2 are subject to the Share amount set forth in Section 4.1 and the adjustment
provisions under Section 4.3. The Committee shall determine the applicable
Performance Goals.
 
9.3 Value of Performance Units/Shares.  Each Performance Stock Award shall have
an initial value equal to one-hundred percent (100%) of the Fair Market Value of
a Share on the Date of Grant.  The Committee shall set Performance Goals in its
discretion which, depending on the extent to which they are met, will determine
the number and/or value of Shares that will be paid out to the Participants upon
vesting.  Performance Periods of Performance Stock Awards granted to Insiders
shall, in all cases, exceed six (6) months in length, unless the Performance
Stock Awards were granted by a committee comprised solely of two or more
Non-Employee Directors.
 
9.4 Earning of Performance Stock Awards.  After the applicable Performance
Period has ended, the holder of Performance Stock Awards shall be entitled to
receive a payout of the number of Shares earned by the Participant over the
Performance Period, to be determined as a function of the extent to which the
corresponding Performance Goals have been achieved.
 
9.5 Form and Timing of Payment of Performance Stock Awards.  The settlement of
any earned Performance Stock Awards shall be made in a single lump sum, within
forty-five (45) calendar days following the close of the applicable Performance
Period.  The Committee, in its sole discretion, may pay earned Performance Stock
Awards in the form of cash, in Shares (which have an aggregate Fair Market Value
equal to the value of the earned Performance Stock Awards at the close of the
applicable Performance Period) or in a combination thereof.  Prior to the
beginning of each Performance Period, Participants may, in the discretion of the
Committee, elect to defer the receipt of any Performance Stock Award payout upon
such terms as the Committee shall determine.
 
21
 
 

--------------------------------------------------------------------------------

 
9.6 Cancellation of Performance Stock Awards.  Subject to the applicable Award
Agreement, upon the earlier of (a) the Participant's termination of employment,
or (b) the date set forth in the Award Agreement, all remaining Performance
Stock Awards shall be forfeited by the Participant to the Company, and subject
to Section 4.2, the Shares subject thereto shall again be available for grant
under the Plan.
 
9.7 Performance Stock Award Agreement.  Each Performance Stock Award granted
pursuant to this Plan shall be evidenced by an Award Agreement that shall
specify the Performance Criteria, the Performance Goals, the Performance Period
and the Period (or Periods) of Restriction, the number of Performance Stock
Award Shares granted, and such other terms and conditions as the Committee, in
its sole discretion, shall determine.  However, in no event may any Performance
Stock Award granted to an Insider become vested prior to six (6) months
following the Date of Grant, unless the Performance Stock Award was awarded by a
committee comprised solely of two or more Non-Employee Directors.
 
9.8 Nontransferability.  Performance Stock Awards may not be sold, transferred,
pledged, assigned, or otherwise alienated or hypothecated, other than by will or
by the laws of descent and distribution.  Further, a Participant's rights under
the Plan shall be exercisable during the Participant's lifetime only by the
Participant or the Participant's legal representative.
 
9.9 Restrictions on Share Transferability.  The Committee may impose
restrictions on any Shares acquired pursuant to any Performance Stock Award
granted under this Section 9 as it may deem advisable, including, without
limitation, restrictions under applicable Federal securities laws, under the
requirements of any national securities exchange or system upon which such
Shares are then listed and/or traded, and under any blue sky or state securities
laws applicable to such Shares.
 
SECTION 10
 
PERFORMANCE CASH AWARDS
 
10.1 Grant of a Performance Cash Awards. A Performance Cash Award is a cash
award (for a dollar value not in excess of that set forth in Section 11.2.2)
that is payable contingent upon the attainment during a Performance Period of
certain Performance Goals. At the time of grant of a Performance Cash Award, the
length of any Performance Period, the Performance Goals to be achieved during
the Performance Period, and the measure of whether and to what degree such
Performance Goals have been attained will be conclusively determined by the
Committee (or, if not required for compliance with Section 162(m) of the Code,
the Board), in its sole discretion.
 
22
 
 

--------------------------------------------------------------------------------

 
10.2 Maximum Individual Performance Cash Awards.  No Performance Cash Award may
exceed the maximum amount to any Employee set forth in Section 11.2.2 in any
given calendar year.
 
10.3 Form and Timing of Payment of Performance Cash Awards. The Committee or the
Board may specify the form of payment of Performance Cash Awards, which may be
cash or other property, or may provide for a Participant to have the option for
his or her Performance Cash Award, or such portion thereof as the Committee or
the Board may specify, to be paid in whole or in part in cash or other property.
Any earned Performance Cash Award shall be made in a single lump sum, within
forty-five (45) calendar days following the close of the applicable Performance
Period.
 
10.4 Performance Cash Award Agreement.  Each Performance Cash Award granted
pursuant to this Plan shall be evidenced by an Award Agreement that shall
specify the Performance Criteria, the Performance Goals, the Performance Period
and the Period (or Periods) of Restriction, and such other terms and conditions
as the Committee, in its sole discretion, shall determine.
 
10.5 Committee and Board Discretion. The Committee and the Board each retains
the discretion to reduce or eliminate the compensation or economic benefit due
upon attainment of Performance Goals and to define the manner of calculating the
Performance Criteria it selects to use for a Performance Period.
 
10.6 Cancellation of Performance Cash Awards. All Performance Cash Awards for
which a Performance Goal has not been met shall not be deemed earned by a
Participant. Additionally, if the Performance Goal is met for the applicable
Performance Period, but the Participant’s employment is terminated, whether such
termination is voluntary or involuntary, prior to the date such Performance Cash
Award is distributed to all Participants, unless otherwise determined by the
Committee or the Board, such terminated Participant’s Performance Cash Award
shall be forfeited by the Participant immediately upon such termination.
 
SECTION 11
 
APPLICATION OF CODE SECTION 162(m)
 
11.1      Section 162(m) Compliance. Unless otherwise permitted in compliance
with Section 162(m) of the Code with respect to an Award intended to qualify as
“performance-based compensation” thereunder, the Committee will establish the
Performance Goals applicable to, and the formula for calculating the amount
payable under, the Award no later than the earlier of (A) the date ninety (90)
days after the commencement of the applicable Performance Period, and (B) the
date on which twenty-five percent (25%) of the Performance Period has elapsed,
and in any event at a time when the achievement of the applicable Performance
Goals remains substantially uncertain. Prior to the payment of any compensation
under an Award intended to qualify as “performance-based compensation” under
Section 162(m) of the Code, the Committee will certify the extent to which any
Performance Goals and any other material terms under such Award have been
satisfied (other than in cases where the Performance Goals relate solely to the
increase in the value of the Common Stock).
 
23
 
 

--------------------------------------------------------------------------------

 
11.2             Section 162(m) Limitations. At such time as the Company may be
subject to the applicable provisions of Section 162(m) of the Code, and subject
to the provisions of Sections 4.1 and 4.3, the following limitations will apply:
11.2.1 A maximum of one million five hundred thousand (1,500,000) Shares of
Common Stock subject to Options or SARs may be granted to any Employee during
any fiscal year. A maximum of one million five  hundred and thousand (1,500,000)
Shares of Common Stock subject to Performance Stock Awards (other than Options
or SARs) may be granted to any one Employee during any one fiscal year (whether
the grant, vesting or exercise is contingent upon the attainment during the
Performance Period of the Performance Goals).
 
11.2.2  The maximum payout with respect to a Performance Cash Award to any one
Employee during any one fiscal year is two million ($2,000,000) dollars.
 
SECTION 12
 
OTHER STOCK-BASED AWARDS
 
12.1             Other Stock-Based Awards.  The Committee is authorized to grant
to Participants such other Awards that are denominated or payable in, valued in
whole or in part by reference to, or otherwise based on or related to, Shares,
as deemed by the Committee to be consistent with the purposes of the Plan,
including without limitation, Shares awarded purely as a “bonus” and not subject
to any restrictions or conditions, other rights convertible or exchangeable into
Shares, purchase rights and Awards valued by reference to book value of Shares
or the performance of specified Subsidiaries.
 
24
 
 

--------------------------------------------------------------------------------

 
12.2             Terms and Conditions.  The Committee shall determine the terms
and conditions of such Other Stock-Based Awards, which may include Performance
Criteria and Performance Goals.  Shares delivered pursuant to an Award in the
nature of a purchase right granted under this Section 12 shall be purchased for
such consideration, paid for at such times, by such methods, and in such forms,
including, without limitation, cash, Shares, other Awards, or other property, as
the Committee shall determine.
 
12.3             Restrictions on Share Transferability.  The Committee may
impose restrictions on any Shares acquired pursuant to any Other Stock-Based
Award granted under this Section 12 as it may deem advisable, including, without
limitation, restrictions under applicable Federal securities laws, under the
requirements of any national securities exchange or system upon which such
Shares are then listed and/or traded, and under any blue sky or state securities
laws applicable to such Shares.
 
SECTION 13
 
BENEFICIARY DESIGNATION
 
As provided in this Section 13, each Participant under the Plan may name a
beneficiary or beneficiaries (who may be named contingently or successively) to
whom any benefit under the Plan is to be paid in case of the Participant's death
before he or she receives any or all of such benefit and/or who may exercise any
vested Stock Award under the Plan following the Participant's death.  Each such
designation shall revoke all prior designations by the same Participant and must
be in a form and manner acceptable to the Committee.  In the absence of any such
designation, benefits remaining unpaid at the Participant's death shall be paid
to the Participant's estate and, subject to the terms of the Plan, any
unexercised vested Stock Award may be exercised by the administrator or executor
of the Participant's estate.
 
SECTION 14
 
DEFERRALS
 
The Committee, in its sole discretion, may permit a Participant to defer such
Participant's receipt of the payment of cash or the delivery of Shares that
would otherwise be due to such Participant by virtue of the exercise of an
Option or SAR, the lapse or waiver of restrictions with respect to Restricted
Stock, or the satisfaction of any requirements or goals with respect to
Performance Stock Awards.  Any such deferral elections shall be subject to such
rules and procedures as shall be determined by the Committee from time to time.
 
25
 
 

--------------------------------------------------------------------------------

 
SECTION 15
RIGHTS OF PARTICIPANTS
 
Nothing in the Plan shall interfere with or limit in any way the right of the
Company to terminate any Participant's employment or any Non-Employee Director’s
service with the Company, or any Subsidiary thereof, at any time, with or
without cause.  For purposes of the Plan, transfer of employment of a
Participant between the Company and any one of its Subsidiaries (or between
Subsidiaries) shall not be deemed a termination of employment.
 
SECTION 16
AMENDMENT, SUSPENSION, OR TERMINATION AND REPRICING
 
The Board or the Committee, in its sole discretion, may alter, amend or
terminate the Plan, or any part thereof, at any time and for any reason,
including, without limitation, by adopting amendments relating to Incentive
Stock Options and certain nonqualified deferred compensation under Section 409A
of the Code and/or to make the Plan or Awards granted under the Plan compliant
with the requirements for Incentive Stock Options or exempt from or compliant
with the requirements for nonqualified deferred compensation under Section 409A
of the Code, subject to the limitations, if any, of applicable law; provided,
however, that without further stockholder approval, no such alteration or
amendment shall (a) materially increase the benefits accruing to Participants
under the Plan, (b) materially increase the number of securities which may be
issued under the Plan, or (c) materially modify the requirements as to
eligibility for participation in the Plan; provided, further, that stockholder
approval is not required if such approval is not required in order to assure the
Plan's continued qualification under Rule 16b-3 promulgated under the 1934 Act;
to submit any amendment to the Plan for stockholder approval, including, but not
limited to, amendments to the Plan intended to satisfy the requirements of (A)
Section 162(m) of the Code regarding the exclusion of performance-based
compensation from the limit on corporate deductibility of compensation paid to
Covered Employees, (B) Section 422 of the Code regarding incentive stock options
or (C) Rule 16b-3 promulgated under the Exchange Act to approve forms of Award
Agreements for use under the Plan and to amend the terms of any one or more
Awards, including, but not limited to, amendments to provide terms more
favorable to the Participant than previously provided in the Award Agreement,
subject to any specified limits in the Plan that are not subject to Committee or
Board discretion; provided, however, that a Participant’s rights under any Award
will not be impaired by any such amendment unless (A) the Company requests the
consent of the affected Participant, and (B) such Participant consents in
writing. Notwithstanding the foregoing,
 
26
 
 
 

--------------------------------------------------------------------------------

 
 
(1) a Participant’s rights will not be deemed to have been impaired by any such
amendment if the Committee or the Board, in its sole discretion, determines that
the amendment, taken as a whole, does not materially impair the Participant’s
rights, and (2) subject to the limitations of applicable law, if any, the Board
may amend the terms of any one or more Awards without the affected Participant’s
consent (A) to maintain the qualified status of the Award as an Incentive Stock
Option under Section 422 of the Code; (B) to change the terms of an Incentive
Stock Option, if such change results in impairment of the Award solely because
it impairs the qualified status of the Award as an Incentive Stock Option under
Section 422 of the Code; (C) to clarify the manner of exemption from, or to
bring the Award into compliance with, Section 409A of the Code; or (D) to comply
with other applicable laws or listing requirements; and generally, to exercise
such powers and to perform such acts as the Committee or the Board deems
necessary or expedient to promote the best interests of the Company and that are
not in conflict with the provisions of the Plan or Awards. Notwithstanding
anything in the Plan to the contrary, neither the Board nor the Committee shall
amend the Plan, or any part thereof, to permit a transaction that would have the
effect of repricing an Option or Stock Appreciation Right without obtaining
shareholder approval of such amendment.  For this purpose “repricing” means (i)
any transaction that would have the effect of repricing an Option or Stock
Appreciation Right under applicable financial accounting standards, or (ii) with
respect to an Option with an exercise price equal to or greater than the Fair
Market Value of the underlying stock, either the Company’s cancellation of such
Option in exchange for another Award or the Company’s purchase of such Option
for cash.  Neither the amendment, suspension, nor termination of the Plan shall,
without the consent of the Participant, alter or impair any material rights or
obligations under any Award theretofore granted.  No Award may be granted during
any period of suspension, or after termination, of the Plan.
 
27
 
 

--------------------------------------------------------------------------------

 
SECTION 17
 
WITHHOLDING
 
17.1           Tax Withholding.  Prior to the delivery of any Shares or cash
pursuant to the Plan, the Company shall have the power and the right to deduct
or withhold, or require a Participant to remit to the Company, an amount
sufficient to satisfy Federal, state, and local taxes (including the
Participant's FICA obligation) required by law to be withheld with respect to
any Awards.
 
17.2           Shares Withholding.  The Committee may, in its absolute
discretion, permit a Participant to satisfy such tax withholding obligation, in
whole or in part, by electing to have the Company withhold Shares having a value
equal to the amount required to be withheld or by delivering to the Company
already-owned shares to satisfy the withholding requirement.  The amount of the
withholding requirement shall be deemed to include any amount which the
Committee agrees may be withheld at the time the election is made, not to exceed
the amount determined by using the maximum Federal, state or local marginal
income tax rates applicable to the Participant with respect to the Award on the
date that the amount of tax to be withheld is to be determined (the "Tax
Date").  The value of the Shares to be withheld or delivered will be based on
their Fair Market Value on the Tax Date.  Such elections will be subject to the
following restrictions: (1) the election must be made on or before the Tax Date;
(2) the election will be irrevocable; and (3) the election will be subject to
the disapproval of the Committee.
 
17.3           Shares Withholding Election for Insiders. Notwithstanding
anything to the contrary contained in Section 17.2 above or other Sections of
this Plan, an Insider rather than the Committee or the Company, shall have the
sole right to determine and direct the Company to withhold Shares to satisfy any
applicable taxes and fees attributable to the settlement of any Stock Award in
Shares, provided that: (1) the Insider makes such election prior to Tax
Date;(2)  the Insider makes the election during an open trading window set by
the Company; and (3) the election will be irrevocable once made, unless any
modification of such election is made during an open trading window.
 
28
 
 

--------------------------------------------------------------------------------

 
 
17.4           No Tax Gross-Ups.  In no event will the Company pay, reimburse or
provide any “gross-up” payment to, the Participant for taxes on the income
recognized as a result of the grant, vesting, exercise or sale of any Award.
 
SECTION 18
 
INDEMNIFICATION
 
Each person who is or shall have been a member of the Committee, or of the
Board, or who had been delegated a duty by them under the Plan including,
without limitation, the Management Committee, shall be indemnified and held
harmless by the Company against and from any loss, cost, liability, or expense
that may be imposed upon or reasonably incurred by him or her in connection with
or resulting from any claim, notion, suit, or proceeding to which he or she may
be a party, or in which he or she may be involved by reason of any action taken
or failure to act, which such person took or failed to take, in good faith, in
carrying out his or her duties under the Plan or any Award Agreement, and
against and from any and all amounts paid by him or her in settlement thereof,
with the Company's approval, or paid by him or her in satisfaction of any
judgment in any such action, suit, or proceeding against him or her, provided he
or she shall give the Company an opportunity, at its own expense, to handle and
defend the same before he or she undertakes to handle and defend it on his or
her own behalf.  The foregoing right of indemnification shall not be exclusive
of any other rights of indemnification to which such persons may be entitled
under the Company's Articles of Incorporation or Bylaws, as a matter of law, or
otherwise, or any power that the Company may have to indemnify them or hold them
harmless.
 
SECTION 19
 
SUCCESSORS
 
All obligations of the Company under the Plan, with respect to Awards granted
hereunder, shall be binding on any successor to the Company, whether the
existence of such successor is the result of a direct or indirect purchase,
merger, consolidation, or otherwise, of all or substantially all of the business
and/or assets of the Company.
 
29
 
 

--------------------------------------------------------------------------------

 
 
SECTION 20
 
CHANGE IN CONTROL RESTRICTIONS
 
Notwithstanding anything to the contrary contained in this Plan, in no event may
the Committee accelerate the vesting and exercisability of any Award in the
event of a Change in Control unless such vesting and exercisability is
conditioned on the consummation of such Change in Control and either (i) the
Participant’s employment with the Company is terminated, or (ii) the Committee
or the Board determines that (A) such outstanding Awards will not be assumed,
converted and/or substituted, or (B) it is in the best interests of the Company
to vest such outstanding Awards.
 
SECTION 21
 
ELECTRONIC DELIVERY
 
Any reference herein to a “written” agreement or document will include any
agreement or document delivered electronically, filed publicly at www.sec.gov
(or any successor website thereto) or posted on the Company’s intranet (or other
shared electronic medium controlled by the Company to which the Participant has
access).
 
SECTION 22
 
DEFERRALS AND COMPLIANCE WITH SECTION 409A OF THE CODE
 
22.1 To the extent permitted by applicable law, the Committee or the Board, in
its sole discretion, may determine that the delivery of Common Stock or the
payment of cash, upon the exercise, vesting or settlement of all or a portion of
any Award may be deferred and may establish programs and procedures for deferral
elections to be made by Participants. Deferrals by Participants will be made in
accordance with Section 409A of the Code. Consistent with Section 409A of the
Code, the Committee Board may provide for distributions while a Participant is
still an employee or otherwise providing services to the Company. The Board is
authorized to make deferrals of Awards and determine when, and in what annual
percentages, Participants may receive payments, including lump sum payments,
following the Participant’s termination of Continuous Service, and implement
such other terms and conditions consistent with the provisions of the Plan and
in accordance with applicable law.
 
22.2 To the extent that the Committee or the Board determines that any Award
granted hereunder is subject to Section 409A of the Code, the Award Agreement
evidencing such Award shall incorporate the terms and conditions necessary to
avoid the consequences specified in Section 409A(a)(1) of the Code. To the
extent applicable, the Plan and Award Agreements shall be interpreted in
accordance with Section 409A of the Code. Notwithstanding anything to the
contrary in this Plan (and unless the Award Agreement specifically provides
otherwise), if the shares of Common Stock are publicly traded and a Participant
holding an Award that constitutes “deferred compensation” under Section 409A of
the Code is a “specified employee” for purposes of Section 409A of the Code, no
distribution or payment of any amount shall be made upon a “separation from
service” before a date that is six (6)  months following the date of such
Participant’s “separation from service” (as defined in Section 409A of the Code
without regard to alternative definitions thereunder) or, if earlier, the date
of the Participant’s death.
 
30
 
 

--------------------------------------------------------------------------------

 
 
SECTION 23
CLAWBACK/RECOVERY
 
Any Performance Stock Awards and Performance Cash Awards granted under the Plan
will be subject to recoupment in accordance with any clawback policy that the
Company currently has in effect, or is required to adopt or modify, pursuant to
the listing standards of any national securities exchange or association on
which the Company’s securities are listed or as is otherwise required by the
Dodd-Frank Wall Street Reform and Consumer Protection Act or other applicable
law (“Clawback Policy”). In addition, the Committee or the Board may impose such
clawback, recovery or recoupment provisions in an Award Agreement as the
Committee or the Board determines necessary or appropriate, including but not
limited to a reacquisition right in respect of previously acquired Shares or
other cash or property as set forth in the Award Agreement, subject to the
Clawback Policy. No recovery of compensation under such a Clawback Policy will
be an event giving rise to a right to resign for “good reason” or “constructive
termination” (or similar term) under any agreement or otherwise with the
Company.


SECTION 24
LEGAL CONSTRUCTION
 
24.1           Gender and Number.  Except where otherwise indicated by the
context, any masculine term used herein also shall include the feminine; the
plural shall include the singular and the singular shall include the plural.
 
31
 
 

--------------------------------------------------------------------------------

 
24.2           Severability.  In the event any provision of the Plan shall be
held illegal or invalid for any reason, the illegality or invalidity shall not
affect the remaining parts of the Plan, and the Plan shall be construed and
enforced as if the illegal or invalid provision had not been included.
 
24.3           Requirements of Law.  The granting of Awards and the issuance of
Shares under the Plan shall be subject to all applicable laws, rules, and
regulations, and to such approvals by any governmental agencies or national
securities exchanges or systems as may be required.
 
24.4           Securities Law Compliance.  With respect to Insiders,
transactions under this Plan are intended to comply with all applicable
conditions of Rule 16b-3 promulgated under the Exchange Act or its successors
under the Exchange Act.  To the extent any provision of the Plan, Award
Agreement or action by the Committee fails to so comply, it shall be deemed null
and void, to the extent permitted by law and deemed advisable by the Committee.
 
24.5           Governing Law.  The Plan and all Award Agreements hereunder,
shall be construed in accordance with and governed by the laws of the State of
California (without giving effect to principles of conflicts of laws thereof)
and applicable Federal law.
 
24.6           Captions.  Captions are provided herein for convenience only, and
are not to serve as a basis for interpretation or construction of the Plan.







32